Title: From George Washington to Thomas Lewis, 31 March 1789
From: Washington, George
To: Lewis, Thomas



Sir
Mount Vernon 31st March 1789

The bearer of this, Mr Caleb Stone, is desireous of settling on some of my lands on the Kanawa, and will probably carry several others out with him to settle thereon; As I would wish to

hold out such terms to settlers as will induce them to set down upon my lands (provided the terms are not very unreasonable for the Landlord) I will thank you to let him view the land; and if he should incline to fix there, and will bring a number of others to do the like I would willingly give them such encouragement as may induce them to go out. With great esteem I am &c.

Go: Washington

